Citation Nr: 1522781	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a left elbow fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from January 1968 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which reopened the Veteran's claim of service connection.  

Regardless of the RO's actions, the Board must independently determine whether new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The Veteran and his spouse testified before a VA Decision Review Officer (DRO) at an August 2013 hearing; a transcript of the hearing is of record.

The issue of entitlement to service connection for residuals of a left elbow fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 1974 rating decision denied the Veteran's claim of entitlement to service connection for residuals of a left elbow injury.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the June 1974 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a left elbow fracture and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The June 1974 rating decision which denied the Veteran's claim of entitlement to service connection for a left elbow injury is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the June 1974 rating decision in connection with Veteran's claim of entitlement to service connection for residuals of a left elbow fracture is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regards to the Veteran's applications to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO most recently denied the Veteran's claim of service connection for a left elbow disability by a June 1974 rating decision.  The Veteran's claim was denied on the basis that this condition preexisted his active service and was not aggravated by such service.  The Veteran was notified of the rating decision and of his procedural and appellate rights but did not complete an appeal; therefore, the June 1974 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the prior denial includes VA and private treatment records, a private medical opinion with addendum and the Veteran's testimony before a DRO.  Significantly, the Veteran's private physician opined that his current elbow disability is, at least in part, due to his active military service.  Further, the Veteran has provided statements on numerous occasions that he suffered from pain and numbness related to his elbow injury since his discharge from service.

The Board finds this evidence, presumed credible for the purposes of reopening, raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for residuals of a left elbow fracture must be reopened.  However, for the reasons discussed in the REMAND section below, additional development is required prior to an appellate decision on the merits of the Veteran's claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a left elbow fracture is reopened; to this extent only, the appeal is granted.


REMAND

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b) (2014).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to...manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

A September 1967 Report of Medical Examination, conducted approximately three months prior to the Veteran's entrance to service, notes no disability of the left elbow.  However, a January 1968 record notes the Veteran was again examined upon reporting for recruit training.  This record notes a prior history of a left elbow operation.  Based on the January 1968 record, the Board finds the Veteran's prior left elbow injury was noted at service entrance and therefore preexisted the active service. 

The pertinent issue therefore is whether the Veteran's preexisting left elbow injury was aggravated by his military service.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2014); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Should an increase be established, the presumption of aggravation under section 1153 applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In the instant case, the Veteran was provided a VA examination in January 2013 which determined that the Veteran's preexisting left elbow disorder was not aggravated by active service, based on a finding that the Veteran's left elbow symptomatology returned to pre-service levels following service discharge.  However, the basis for this finding is unclear.  In this regard, the Veteran has stated that he suffered from no symptomatology prior to service entrance, and experienced pain and numbness since.  Further, the VA examination report notes the Veteran suffered from "some limitation of motion" following service discharge.  There is no explanation as to why such symptomatology does not represent an increase in the severity of the preexisting disability.  As such, a new examination must be provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed residuals of a left elbow facture.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's preexisting left elbow disability underwent an increase in severity during active service.  In offering this opinion, the examiner must address in-service complaints and treatment for pain and numbness of the left elbow.

b. If (a) is answered yes, provide an opinion as to whether there is clear and unmistakable evidence (obvious and manifest, undebatable) that such an increase was due to the natural progression of the preexisting disability.  

A complete rationale must be provided for all opinions expressed, including citation to specific evidence contained in the record.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


